Title: To Thomas Jefferson from Mary Jefferson, 23 May 1790
From: Jefferson, Mary
To: Jefferson, Thomas



Dear Papa
Eppington May 23

I received your affectionate letter when I was at presqu’isle but was not able to answer it before I came here as the next day  we went to uncle Bolings and then came here. I thank you for the pictures you was so kind as to send me and will try that your advise shall not be thrown away. I read in don quixote every day to my aunt and say my grammer in spanish and english and write and read in robertson’s america. After I am done that I work till dinner and a little more after. It did not snow at all last month. My cousin Boling and myself made a pudding the other day. My aunt has given us a hen and chickens. Adieu my Dear papa. Believe me to be your ever dutiful and affetionate daughter,

Maria Jefferson

